Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 08/25/2022 is acknowledged.  The traversal is on the ground(s) that the original set of claims do not present a search burden. This is not found persuasive because the second claim group, including claim 19, claims an apparatus comprising a controller to control the operation of the apparatus, that is not included in the method of claims 1-18. Therefore, the method can be practiced with a materially different apparatus.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  “introducing a cleaning gas containing hydrogen fluoride into a reaction tube included in the heat treatment” should likely read “introducing a cleaning gas containing hydrogen fluoride into a reaction tube included in the heat treatment apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (JP2011077543A), referring to the English translation provided by the applicant.
Regarding claim 1, Endo teaches 
a method for cleaning a heat treatment apparatus (heat treatment apparatus 1), the method comprising: 
introducing a cleaning gas containing hydrogen fluoride into a reaction tube included in the heat treatment (When the inside of the reaction tube 2 is stabilized at a predetermined pressure and temperature, a cleaning gas made of a gas containing hydrogen fluoride (HF) is introduced into the reaction tube 2) [0047] and having a furnace port at one end (furnace port portion of the reaction tube 2) [0024] in a state where an inside of the reaction tube with the furnace port being closed by a lid (lid 6) is maintained at a temperature at which water exists as a liquid film and the furnace port is locally heated (heater 8), thereby removing a deposit from the reaction tube (When the cleaning gas is introduced into the reaction tube 2, hydrogen fluoride in the cleaning gas reacts with aluminum oxide adhering to the inner wall or the like of the reaction tube 2 to generate an intermediate product and water. Here, since water is set in the reaction tube 2 at a temperature at which water can exist as a liquid film on the surface of the reaction tube 2, water exists as a liquid film on the surface of the reaction tube 2. This water further reacts with the produced intermediate product to produce, for example, a water-soluble intermediate product, and the formed water-soluble intermediate product can be removed from the reaction tube 2. As a result, the aluminum oxide (reaction product) adhering to the inside of the heat treatment apparatus 1 is removed (cleaning step)) [0048]

Regarding claim 2, Endo teaches the method according to claim 1, 
wherein the temperature at which water exists as a liquid film is room temperature (the cleaning temperature is set to a temperature at which water (H2O) can exist as a liquid film in the reaction tube 2, for example, on the surface of the reaction tube 2, for example, 0°C. to 100°C. In the present embodiment, as shown in FIG. 3A, the temperature is maintained at room temperature (25°C)) [0045]

Regarding claim 3, Endo teaches the method according to claim 2, 
wherein, in the introducing the cleaning gas, the lid is heated to a same temperature as the temperature at which water exists as a liquid film (A heat insulating cylinder 7 is provided on the top of the lid 6. The heat retaining cylinder 7 includes a planar heater 8 made of a resistance heating element that prevents a temperature drop in the reaction tube 2 due to heat radiation from the furnace port portion of the reaction tube 2, and the heater 8 from a top surface of the lid 6 to a predetermined amount; predetermined amount is room temperature as mentioned previously) [0024]

Regarding claim 11, Endo teaches the method according to claim 1, 
wherein, in the introducing the cleaning gas, the lid is heated to a same temperature as the temperature at which water exists as a liquid film (A heat insulating cylinder 7 is provided on the top of the lid 6. The heat retaining cylinder 7 includes a planar heater 8 made of a resistance heating element that prevents a temperature drop in the reaction tube 2 due to heat radiation from the furnace port portion of the reaction tube 2, and the heater 8 from a top surface of the lid 6 to a predetermined amount; The cleaning temperature is set to a temperature at which water (H2O) can exist as a liquid film in the reaction tube 2, for example, on the surface of the reaction tube 2, for example, 0°C. to 100°C. In the present embodiment, as shown in FIG. 3A, the temperature is maintained at room temperature (25°C)) [0024] [0045]

Regarding claim 16, Endo teaches the method according to claim 1, 
wherein, the including the cleaning gas includes cooling the reaction tube and the lid (The cleaning temperature is set to a temperature at which water (H2O) can exist as a liquid film in the reaction tube 2, for example, on the surface of the reaction tube 2, for example, 0°C. to 100°C; this is the lowest disclosed temperature range for the method, which includes steps at 800°C [0051] and 300°C [0062]) [0045]

Regarding claim 17, Endo teaches the method according to claim 1, further comprising: 
after the including the cleaning gas, heating the inside of the reaction tube at a temperature at which water is removed and exhausting a gas in the reaction tube, thereby removing the water in the reaction tube (in order to reliably discharge the gas in the reaction tube 2, it is preferable to repeat the discharge of the gas in the reaction tube 2 and the supply of the nitrogen gas a plurality of times. Moreover, it is preferable to heat the inside of the reaction tube 2 to a predetermined temperature, for example, 800 ° C. as shown in FIG. By heating the inside of the reaction tube 2 to a high temperature such as 800 ° C., the water in the reaction tube 2 can be reliably removed) [0051]

Regarding claim 18, Endo teaches the method according to claim 1, 
wherein the lid is made of quartz (The lid 6 is made of a material excellent in heat resistance and corrosion resistance, for example, quartz) [0023]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP2011077543A), referring to the English translation provided by the applicant, in view of Mitsuhashi (US4950870A).
Regarding claim 4, Endo teaches the method according to claim 3, 
wherein the heat treatment apparatus further includes a first heater configured to heat an entire reaction tube (heater 16 as shown on fig. 1), and a second heater configured to locally heat the furnace port (heater 8 as shown on fig. 1)
Endo does not teach
in the introducing the cleaning gas, a set temperature of the second heater is set to be higher than a set temperature of the first heater
Mitsuhashi teaches
in the introducing the cleaning gas, a set temperature of the second heater is set to be higher than a set temperature of the first heater (the amount of heat per unit area generated by top and bottom heaters 8 and 10 is adjusted to twice that for central heater 6; with bottom heater 10 corresponding to the second heater and central heater 6 corresponding to the first heater as shown on fig. 2 and 4) [col. 4 lines 11-13]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the higher temperature of the heater at the end point of the system in order to “serve to compensate for the effect of heat radiation at both ends of the process tube, thereby permitting uniform temperature distribution in the whole central area of the tube”. [col. 4 lines 5-8]

Regarding claim 12, Endo teaches the method according to claim 1, 
wherein the heat treatment apparatus further includes a first heater configured to heat an entire reaction tube (heater 16 as shown on fig. 1), and a second heater configured to locally heat the furnace port (heater 8 as shown on fig. 1)
Endo does not teach
in the introducing the cleaning gas, a set temperature of the second heater is set higher than a set temperature of the first heater
Mitsuhashi teaches
in the introducing the cleaning gas, a set temperature of the second heater is set to be higher than a set temperature of the first heater (the amount of heat per unit area generated by top and bottom heaters 8 and 10 is adjusted to twice that for central heater 6; with bottom heater 10 corresponding to the second heater and central heater 6 corresponding to the first heater as shown on fig. 2 and 4) [col. 4 lines 11-13]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the higher temperature of the heater at the end point of the system in order to “serve to compensate for the effect of heat radiation at both ends of the process tube, thereby permitting uniform temperature distribution in the whole central area of the tube”. [col. 4 lines 5-8]

Regarding claim 14, Endo teaches the method according to claim 12,
wherein the heat insulating cylinder is provided above the lid (heat insulating cylinder 7), and the second heater includes a heat insulating cylinder heater provided on an upper portion of the heat insulating cylinder (heater 8 provided on upper portion of heat insulating cylinder 7)

Regarding claim 15, Endo does not teach the method according to claim 12, 
wherein the second heater includes a lower heater provided at a substantially same height as the heat insulating cylinder around the reaction tube
Mitsuhashi teaches
wherein the second heater includes a lower heater provided at a substantially same height as the heat insulating cylinder around the reaction tube (as shown on fig. 2 and 4, heater 10 is provided at the same height as heat insulating cylinder 40)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Endo with a heating element in close proximity to the heat insulating container, as shown in Mitsuhashi, to ensure the maximum performance by ensuring the insulating cylinder maintains its set temperature.

Claim(s) 5-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP2011077543A), referring to the English translation provided by the applicant, in view of Mitsuhashi (US4950870A), in further view of Asari (KR20130142963A), referring to the English translation dated 11/02/2022.
Regarding claim 5, Endo does not teach the method according to claim 4, 
wherein the second heater includes a cap heater provided below the lid
Asari teaches
wherein the second heater includes a cap heater provided below the lid (as shown on fig. 1, The lid portion 34 is provided with a cover portion heater portion 42 for heating the lid portion 34) [0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cover portion heater portion 42 to the method of Endo so “it is also possible to prevent the deposit from adhering to the inner surface of the lid 34” [0042].  

Regarding claim 6, Endo teaches the method according to claim 5, 
wherein a heat insulating cylinder is provided above the lid (heat insulating cylinder 7), and the second heater includes a heat insulating cylinder heater provided on an upper portion of the heat insulating cylinder (heater 8 provided on upper portion of heat insulating cylinder 7)

Regarding claim 7, Endo does not teach the method according to claim 6, 
wherein the second heater includes a lower heater provided at a substantially same height as the heat insulating cylinder around the reaction tube
Mitsuhashi teaches
wherein the second heater includes a lower heater provided at a substantially same height as the heat insulating cylinder around the reaction tube (as shown on fig. 2 and 4, heater 10 is provided at the same height as heat insulating cylinder 40)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Endo with a heating element in close proximity to the heat insulating container, as shown in Mitsuhashi, to ensure the maximum performance by ensuring the insulating cylinder maintains its set temperature.

Regarding claim 8, Endo teaches the method according to claim 7, 
wherein, the introducing the cleaning gas includes cooling the reaction tube and the lid (The cleaning temperature is set to a temperature at which water (H2O) can exist as a liquid film in the reaction tube 2, for example, on the surface of the reaction tube 2, for example, 0°C. to 100°C; this is the lowest disclosed temperature range for the method, which includes steps at 800°C [0051] and 300°C [0062]) [0045]

Regarding claim 9, Endo teaches the method according to claim 8, further comprising: 
after the introducing the cleaning gas, heating the inside of the reaction tube at a temperature at which water is removed and exhausting a gas in the reaction tube, thereby removing the water in the reaction tube (in order to reliably discharge the gas in the reaction tube 2, it is preferable to repeat the discharge of the gas in the reaction tube 2 and the supply of the nitrogen gas a plurality of times. Moreover, it is preferable to heat the inside of the reaction tube 2 to a predetermined temperature, for example, 800 ° C. as shown in FIG. By heating the inside of the reaction tube 2 to a high temperature such as 800 ° C., the water in the reaction tube 2 can be reliably removed) [0051]

Regarding claim 10, Endo teaches the method according to claim 9, 
wherein the lid is made of quartz (The lid 6 is made of a material excellent in heat resistance and corrosion resistance, for example, quartz) [0023]

Regarding claim 13, Endo does not teach the method according to claim 12, 
wherein the second heater includes a cap heater provided below the lid
Asari teaches
wherein the second heater includes a cap heater provided below the lid (as shown on fig. 1, The lid portion 34 is provided with a cover portion heater portion 42 for heating the lid portion 34) [0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cover portion heater portion 42 to the method of Endo so “it is also possible to prevent the deposit from adhering to the inner surface of the lid 34” [0042].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762